IN THE COURT OF APPEALS OF THE STATE OF MISSISSIPPI

                               NO. 2017-CP-01721-COA

DARIUS DENNIS A/K/A DARRIUS DENNIS                                       APPELLANT

v.

STATE OF MISSISSIPPI                                                       APPELLEE

DATE OF JUDGMENT:           11/16/2017
TRIAL JUDGE:                HON. W. ASHLEY HINES
COURT FROM WHICH APPEALED: WASHINGTON COUNTY CIRCUIT
                            COURT
ATTORNEY FOR APPELLANT:     DARIUS DENNIS (PRO SE)
ATTORNEY FOR APPELLEE:      OFFICE OF THE ATTORNEY GENERAL
                            BY: ALICIA MARIE AINSWORTH
NATURE OF THE CASE:         CIVIL - POST-CONVICTION RELIEF
DISPOSITION:                AFFIRMED - 06/25/2019
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

      BEFORE BARNES, C.J., McDONALD AND C. WILSON, JJ.

      BARNES, C.J., FOR THE COURT:

¶1.   Darius Dennis, appearing pro se, appeals the judgment of the Washington County

Circuit Court, which denied his motion for post-conviction relief (PCR). Finding no error,

we affirm.

                      FACTS AND PROCEDURAL HISTORY

¶2.   In May 2004, a Washington County grand jury returned a five-count indictment

against Dennis and a co-defendant for one count of armed robbery, one count of conspiracy,

and three counts of aggravated assault in connection with the December 2003 armed robbery

of the McCormick Book Inn in Greenville, Mississippi. According to the owner of the
bookstore, who was one of the aggravated-assault victims, during the robbery, Dennis put

his firearm to the head of two elderly patrons in the bookstore but did not shoot them. After

robbing the store, Dennis then fired at the owner of the bookstore, without provocation,

missing the owner’s head by a short distance. When leaving the scene, Dennis also shot at

a vehicle driven by a bystander who was trying to block the robbers.

¶3.    On October 1, 2004, Dennis pleaded guilty to armed robbery, one count of

aggravated assault, and manslaughter.1 At the plea hearing, the prosecutor explained that

after robbing the bookstore, the robbers went to the home of Dennis’s co-defendant, where

several individuals were present. Dennis got into an altercation with one of their friends,

who thought the robbers owed him money. Dennis claimed another individual shot and

killed the friend but pleaded guilty to the charge anyway because it was in his best

interest—if he were convicted of the charge at trial, he could possibly receive life in prison

for the crime.

¶4.    At the plea hearing, Dennis was represented by counsel and had already signed the

plea petition. However, because Dennis had just been made aware of a new offer that

morning, the trial judge determined it would be best to continue the hearing, especially given

Dennis had a learning disability, was only twenty years old, and had a seventh-grade

education. The continuance would give Dennis time to consider fully the plea offer and

discuss it with family members.


       1
           The manslaughter charge was part of another cause number.

                                              2
¶5.    On October 6, 2004, Dennis came back before the court, and the court accepted his

guilty plea. The trial court sentenced Dennis to twenty-five years for the armed-robbery

charge, twenty years for the aggravated-assault charge, and twenty years for the

manslaughter charge—all in the custody of the Mississippi Department of Corrections with

the sentences running concurrently.

¶6.    Over twelve years later, on April 18, 2017, Dennis filed a PCR motion claiming

ineffective assistance of counsel and judicial misconduct because the trial court and

Dennis’s attorney refused to require him to undergo a competency examination. Dennis

claims he did not understand the plea proceedings and was coerced to plead guilty. A letter

from the Director of Special Education dating from November 2016, which was attached to

the PCR motion, stated that Dennis was a special education student in the Leflore County

School District at some point in time.

¶7.    In a detailed order, the trial court denied his PCR motion. The trial court found his

motion was excepted from the three-year time limit under Rowland v. State, 42 So. 3d 503,

507 (¶12) (Miss. 2010), because Dennis claimed his due process rights were violated at

sentencing. However, on the merits, the trial court found Dennis failed to present substantial

evidence that he was mentally incompetent at the time he entered his guilty plea, and there

was no evidence of his incompetency in the record. Accordingly, the trial court found

Dennis’s counsel was not ineffective for failing to request a competency examination.

Finally, the trial court found that Dennis’s guilty plea was voluntarily and knowingly given;


                                              3
thus his due-process rights were not violated. Dennis timely appealed.

                                STANDARD OF REVIEW

¶8.    The trial court’s denial or dismissal of a PCR motion is reviewed for an abuse of

discretion. The appellate court will not disturb the trial court’s factual findings unless they

are clearly erroneous. Questions of law are reviewed de novo. Callins v. State, 975 So. 2d

219, 222 (¶8) (Miss. 2008).

                                        ANALYSIS

¶9.    On appeal, Dennis raises two related issues: ineffective assistance of counsel and

mental incompetency. Dennis claims his counsel had full knowledge he was “mentally

incompetent” yet coerced him into pleading guilty without requesting a competency hearing.

Dennis apparently relates his mental incompetency to his lack of education and a learning

disability, now claiming he did not understand the implications of his guilty plea. He further

argues that the trial court should have required a competency hearing. Dennis maintains that

his due-process rights were violated because of this omission, and thus his guilty plea was

involuntary.

¶10.   Dennis’s PCR motion was filed over twelve years after his conviction. Under

Mississippi Code Annotated section 99-39-5(2) (Rev. 2015), a PCR motion challenging a

guilty plea must be filed within three years of the entry of the judgment of conviction. Here,

Dennis filed his PCR motion in April 2017 challenging his 2004 convictions. The three-

year time limit expired in October 2007. However, certain “errors affecting fundamental


                                              4
constitutional rights,” which includes the denial of due process at sentencing, are excepted

from the PCR procedural bars. Rowland, 42 So. 3d at 507 (¶12); Boyd v. State, 155 So. 3d

914, 918 (¶13) (Miss. Ct. App. 2014).

¶11.   The trial court found Dennis’s PCR motion was not time barred because it raised

due-process violation claims at sentencing that needed to be analyzed. The current trial

judge stated he had some concerns regarding whether the prior sentencing judge in 2004

found Dennis competent to enter his guilty plea, whether Dennis was properly advised of

his rights, and whether the plea was entered lawfully. After carefully reviewing the motion,

plea and sentencing transcripts from 2004, the trial judge issued a detailed ten-page order,

however, finding Dennis’s claims of mental incapacity, ineffective assistance of counsel, and

due-process violations all without merit.

¶12.   On appeal, the State does not address the merits of Dennis’s claims but merely notes

that Dennis’s PCR motion is time-barred because Dennis is now making ineffective-

assistance-of-counsel and invalid-guilty-plea claims, and neither invoke the procedural bar

exceptions under Rowland. Apparently, the State does not consider, as the trial court did,

that Dennis’s due-process claims are excepted from the bar as a fundamental right. The

State also argues that Dennis, appearing pro se, does not support his abbreviated arguments

on appeal with any legal authority or point to any evidence in the record; thus, his claims are

waived for appellate review. M.R.A.P. 28(a)(7).

¶13.   It is well established that the appellant must demonstrate reversible error by setting


                                              5
forth reasons for his arguments and citing authority in their support. If the Appellant does

not make meaningful arguments or cite pertinent support, this Court is under no duty to

consider his arguments. Walker v. State, 823 So. 2d 557, 563 (¶13) (Miss. Ct. App. 2002)

(citing Clark v. State, 503 So. 2d 277, 280 (Miss. 1987)); accord Drennan v. State, 695 So.

2d 581, 585-86 (Miss. 1997). While we disagree with the State that Dennis’s PCR claims

are procedurally barred, we agree that on appeal Dennis does not set forth any meaningful

arguments or authority for this Court to consider and are waived.

¶14.   Notwithstanding the waiver, none of his arguments have merit. By continuing the

plea hearing, the trial court took every precaution and effort to make sure Dennis understood

the terms of his plea agreement in spite of his youth, lack of education, and any alleged

learning or emotional disability. “It is a violation of due process to try or convict a criminal

defendant who is legally incompetent.” Pitchford v. State, 240 So. 3d 1061, 1067 (¶30)

(Miss. 2017). However, here there was no evidence of any mental incapacity in the record,

and Dennis provided none (except the letter stating he had been a special-education student

at some point in his schooling). Further, Dennis stated under oath that he understood his

guilty plea and its implications, and there was no evidence to the contrary. Such statements

made under oath “carry a strong presumption of veracity.” Thomas v. State, 159 So. 3d

1212, 1216 (¶12) (Miss. Ct. App. 2015). We cannot say the trial court was clearly erroneous

in finding Dennis’s claims to be without merit.

¶15.   Accordingly, we affirm the denial of Dennis’s PCR motion.


                                               6
¶16.   AFFIRMED.

    CARLTON AND J. WILSON, P.JJ., GREENLEE, WESTBROOKS,
TINDELL, McDONALD, LAWRENCE, McCARTY AND C. WILSON, JJ.,
CONCUR.




                           7